Exhibit 10.84

 

Silicon Valley Bank

 

Amendment to Loan Documents

 

Borrower:             Proxim Corporation

 

Dated as of:           May 9, 2005

 

This Amendment to Loan Documents is entered into between Silicon Valley Bank
(“Bank”) and the borrower named above (“Borrower”), with reference to the
following facts:

 

Bank and the Borrower are parties to the following: the Loan and Security
Agreement between them, dated December 27, 2002 (the “Loan Agreement”), the
Accounts Receivable Financing Agreement dated June 13, 2003 (the “Accounts
Agreement”), the Amended Overadvance LC Rider dated October 31, 2003 to the
Accounts Agreement (as amended from time to time, the “Overadvance LC Rider”),
and the documents, instruments and agreements relating thereto (with the Loan
Agreement, the Accounts Agreement, and the Overadvance LC Rider, and as may be
amended from time to time, collectively, the “Loan Documents”). (Capitalized
terms used but not defined in this Amendment, shall have the meanings set forth
in the Accounts Agreement.)

 

Effective as of the above referenced date, the parties agree as follows:

 

1.             Delete Financial Covenants.  Section 6.2 (O) of the Accounts
Agreement entitled “Financial Covenants” is hereby deleted from the Accounts
Agreement.

 

2.             Delete Overadvance LC Facility.  The parties agree that no
further Overadvance LCs will be issued. Concurrently and at all times hereafter,
Borrower shall cause all outstanding Letters of Credit to be secured by cash in
an amount equal to the greater of (i) 105% of the total face amount of all
outstanding Letters of Credit, or (ii) $100,000 plus 100% of the total face
amount of all outstanding Letters of Credit; and Borrower shall execute and
deliver Bank’s standard form cash pledge agreements in connection therewith, and
shall cause the same to continue in full force and effect for so long as there
is any liability or obligation on the part of the Bank relating to the Letters
of Credit.

 

3.             Representations True.  Borrower represents and warrants to Bank
that all representations and warranties set forth in the Accounts Agreement, as
amended hereby, and the other Loan Documents (other than the Loan Agreement, the
representations in which were replaced by those in the Accounts Agreement) are
true and correct.

 

4.             General Provisions. This Amendment, and the other Loan Documents
set forth in full all of the representations and agreements of the parties with
respect to the subject matter hereof and supersede all prior discussions,
representations, agreements and understandings between the parties with respect
to the subject hereof. Except as herein expressly amended, all of the terms and
provisions of the Overadvance LC Rider, and all other Loan Documents shall
continue in full force and effect and the same are hereby ratified and
confirmed.

 

1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment to
Overadvance LC Rider as of the date first above written.

 

Borrower:

Bank:

 

 

PROXIM CORPORATION

SILICON VALLEY BANK

 

 

 

 

By

/s/ Michael Angel

 

By

/s/ Maria Fisher Leaf

 

 

President or Vice President

 

Title

Senior Vice President

 

 

 

CONSENT

 

Each of the undersigned acknowledges that its consent to the foregoing Amendment
is not required, but the undersigned nevertheless do hereby consent to the
foregoing Amendment and to the documents and agreements referred to therein and
to all future modifications and amendments thereto, and any termination thereof,
and to any and all other present and future documents and agreements between or
among the foregoing parties. Nothing herein shall in any way limit any of the
terms or provisions of the Continuing Guaranty of the undersigned, all of which
are hereby ratified and affirmed.

 

Proxim Wireless Networks, Inc.

 

Wirelesshome Corporation

 

 

 

 

 

 

By

  /s/ Michael Angel

 

By

  /s/ Michael Angel

 

Name

 

Michael Angel

 

Name

Michael Angel

 

Title

 

EVP & CFO

 

Title

EVP & CFO

 

 

 

Proxim International Holdings, Inc.

(formerly Western Multiplex International

Holdings, Inc.)

 

 

By

  /s/ Michael Angel

 

Name

 

Michael Angel

 

Title

 

EVP & CFO

 

 

2

--------------------------------------------------------------------------------